ORDER

PER CURIAM.
Thomas Mark Zinna appeals from his conviction of second degree burglary, in violation of Section 569.170 RSMo 1994; stealing firearms, in violation of Section 570.030 RSMo 1994; and property damage in the second degree, in violation of Section 569.110 RSMo 1994. Defendant also appeals from the denial of his Rule 29.15 motion after an evidentia-ry hearing. We affirm.
An extended opinion would serve no prece-dential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rules 84.16(b) and 30.25(b).